EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Hoffman on January 14, 2020.
The application has been amended as follows: 
IN THE CLAIMS:

21. (Currently Amended) A gas-turbine engine, comprising:
a turbine comprising an aft blade platform configured to rotate around an axis;
a static structure aft of the turbine and proximate a cavity defined by the aft blade platform; and
a vane of the static structure comprising a static vane platform comprising a proximate surface, a distal surface, and a shaped tip, the shaped tip extending into the cavity,
wherein a proximal surface of the shaped tip extends from a point where the proximal surface of the shaped tip and the proximate surface of the vane platform meet to a point where the proximal surface of the shaped tip and a forward end of the shaped tip meet;
a distal surface of the shaped tip extends from a point where the distal surface of the shaped tip and the distal surface of the vane platform meet to a point where the distal surface of the shaped tip and the forward end of the shaped tip meet;
the proximal surface of the shaped tip is disposed at an angle relative to the proximate surface of the vane platform, wherein the angle relative to the proximate surface of the vane platform is between 8 and 12 degrees, and
the distal surface of the shaped tip is oriented at an angle relative to the distal surface of the vane platform, wherein the angle relative to the distal surface of the vane platform is between 13 and 17 degrees;
wherein the aft blade platform comprises a distal trailing edge extending aftward from the aft blade platform and at least partially defining the cavity, wherein the distal trailing edge is disposed distal from the cavity, the distal trailing edge and the shaped tip radially overlap, and the distal surface of the shaped tip is disposed entirely forward of the distal trailing edge.
31-32. (Cancelled)
33. (Currently Amended) The gas-turbine engine of claim 21
35. (New) The gas-turbine engine of claim 21, wherein the shaped tip is made from an austenitic nickel based superalloy.
36. (New) The gas-turbine engine of claim 21, wherein the static structure comprises a mid-turbine frame.
	
The above changes to Claim 21 have been made to incorporate allowable subject matter from claim 32, cancel the incorporated claims, change the dependency of claim 33, and add additional limitations in new dependent claims 35-36 requested by applicant on January 14, 2020.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art first to modify the proximate surface of the vane platform of Li to includes a proximate shaped tip surface at an angle to the proximate surface of the vane platform within the claimed range of 8-12 degrees, second to modify the distal surface of the shaped tip such that the distal surface of the shaped tip forms an angle with the distal surface of the vane platform within the claimed range of 13-17 degrees, and third to modify the arrangement of the shaped tip of Li to have an overlapping configuration with the recess in blade platform such that the distal surface of the shaped tip is disposed entirely forward of the distal trailing edge.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 5712724922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
1/21/2021


/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745